IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1849
                              Filed January 9, 2020


IN THE INTEREST OF R.R. and B.V.,
Minor Children,

R.V., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Mahaska County, Rose Anne

Mefford, District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       Michael S. Fisher, Oskaloosa, for appellant father.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Patrick Mahaffey, Montezuma, attorney and guardian ad litem for minor

children.



       Considered by Vaitheswaran, P.J., May, J., and Vogel, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                         2


VOGEL, Senior Judge.

       A father asserts the termination of his parental rights to his two children is

not in their best interests. Because the father has been incarcerated since 2016

with a release date no earlier than January 2021 and has maintained no

relationship with the children since his incarceration, we find termination is in the

children’s best interests and affirm.

       R.R., born in 2010, and B.V., born in 2014, were removed from the care of

their mother in July 2018 because of the mother’s drug use.1 Since that time, the

children have been in the care of their maternal grandmother.            They were

adjudicated in need of assistance in August 2018. Although the father has been

under a criminal no-contact order as to the children since 2016, the Iowa

Department of Human Services (DHS) attempted to secure his release of

information in order to proceed with whatever services would be available. After

an initial reply letter to DHS, the father failed to comply with DHS’s request. The

DHS worker testified she sent another letter to the father but he did not respond.

She further testified she attempted several telephone calls to the penitentiary but

was not able to speak with the father. The father blamed his lack of response on

being “segregated” from the prison community on occasion and unable to

participate in telephone calls.

       A termination of parental rights petition came on for hearing on October 22,

2019, more than fifteen months after the children’s removal. The juvenile court

terminated the father’s parental rights under Iowa Code section 232.116(1)(e), (f),


1The mother consented to the termination of her parental rights and does not
appeal.
                                          3

and (l) (2019).   We review termination proceedings de novo. In re P.L., 778
N.W.2d 33, 40 (Iowa 2010).

       The father does not dispute the State proved the statutory grounds for

termination.   Instead, he seeks a reversal of the court’s order by asserting

termination is not in the children’s best interests, as required under section

232.116(2).2 He argues the children should wait for permanency while he acquires

new skills, undergoes rehabilitation, and earns release from prison. However, he

has not participated in parenting classes or substance-abuse treatment offered at

the penitentiary. He also admitted at the termination hearing that he was currently

in administrative segregation because of his defiant behavior, including creating a

disturbance and committing a minor assault on a correctional officer. Thus far, his

efforts at rehabilitation have been minimal.

       Moreover, due to his own actions, the father has had no contact with the

children since 2016. He remains subject to the no-contact order, which currently

extends until June 2021. The children need permanency and “simply cannot wait

for responsible parenting.” In re L.L., 459 N.W.2d 489, 495 (Iowa 1990).

       We affirm the termination of the father’s parental rights.

       AFFIRMED.




2 The father also asserts DHS did not make reasonable efforts for reunification, but
he did not timely raise that issue before the termination hearing. See In re L.M.,
904 N.W.2d 835, 840 (Iowa 2017) (holding objection to a lack of services is waived
if not requested early in the process so appropriate changes can be made).